DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAKI (JP 2008107598 A, machine translation of English).
	Regarding claim 1, ARAKI discloses a sliding mechanism comprising:  5a first member (e.g., the movement-restricting-member 71, Fig. 8); a second member (28e) harder than the first member (with a broad interpretation to the term “harder than”, the mass-concentrating-part 28e is “harder than” the elastic movement-restricting-member 71; see page 13: “As described above, the movement restricting member 71 is disposed inside the key frame 3a and the surrounding member 12 constituting the “particle bag”, … As a result, the movement regulating member 71 realizes a long-term braking function”); and a plurality of particulate third members (11) sandwiched between the first .  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIHARA (JP 3591579 B2, machine translation of English) in view of TANIGUCHI (JP 2009222888 A, machine translation of English).
	Regarding claim 1, ISHIHARA discloses a sliding mechanism (Figs. 1 and 4; para. 0032) comprising:  5a first member (9); a second member (41a) harder than the first member.
	ISHIHARA does not mention explicitly: a plurality of particulate third members sandwiched between the first member and the second member and disposed to be slidable on the second member.  
	TANIGUCHI discloses a sliding mechanism (the coupling between 28 and 32), comprising: a first member (28); a second member (32); a plurality of particulate third members (the fine particle layer 2, Fig. 2) sandwiched between the first member and the second member and disposed to be slidable on the second member (Abstract; page 4, the 2nd to last paragraph). 

Regarding claim 2, ISHIHARA does not but TANIGUCHI discloses: a liquid member (e.g., grease) disposed on top of the first member and making contact with the plurality of third members (page 7, the 2nd to last paragraph).  As such, the combination of ISHIHARA and TANIGUCHI renders the claimed invention obvious.
Regarding claim 3, ISHIHARA does not but TANIGUCHI discloses: 15wherein, in a case where the second member moves with respect to the first member, a first relative velocity V1 of the second member with respect to the first member is greater than second relative velocities V2 of the third members with respect to the first member (inherent to the structure and configuration as shown in Fig. 2 and page 4, the 2nd to last paragraph).  As such, the combination of ISHIHARA and TANIGUCHI renders the claimed invention obvious.
Regarding claim 4, ISHIHARA does not but TANIGUCHI discloses: 20wherein the third members are fixed to the first member (page 4, the 2nd to last paragraph; note, the instant claim does not require that the third members are permanently fixed or secured to only the first member).  

Regarding claim 11, ISHIHARA discloses: a keyboard apparatus (Fig. 1) comprising: a key (1W or 1B); a sliding mechanism (Fig. 4) according to claim 1, the sliding mechanism being connected to the key; and  25a mass body (40), connected to the sliding mechanism, that revolves according to a depression of the key, wherein one member of the first member and the second member is connected to the key, and 19the other member of the first member and the second member is connected to the mass body (Figs. 1 and 4).  
Regarding claim 12, ISHIHARA discloses a keyboard apparatus (Fig. 1) comprising:  5a frame (10); a key (1W or 1B) that revolves with respect to the frame; and a sliding mechanism (Fig. 4) according to claim 1, the sliding mechanism being connected to the frame and the key, wherein one member of the first member and the second member is 10connected to the key, and the other member of the first member and the second member is connected to the frame (Figs. 1 and 4).  
.
6.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIHARA in view of TANIGUCHI as applied to claim 1 above, further in view of ARAKI (JP 2008107598 A, machine translation of English).
	Regarding claims 5 and 6, the combination of ISHIHARA and TANIGUCHI is silent on: a recess, defined in a surface of the first member, that restricts a movement of the third 25members; wherein the recess is extended by the third members fitted therein.
	ARAKI discloses a sliding mechanism comprising:  5a first member (e.g., the movement-restricting-member 71, Fig. 8); a second member (28e); a plurality of particulate third members (11) sandwiched between the first member and the second member and disposed to be slidable on the second member (see Figs. 8b and 8c, and related text); and a recess (formed by 71a), defined in a surface of the first member (Fig. 8), that restricts a movement of the third 25members (see Figs. 8b and 8c, and related text); wherein the recess is extended by the third members fitted therein (Figs. 8b and 8c).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate ARAKI’s teaching of the recessed 
	Regarding claim 7, the combination of ISHIHARA, TANIGUCHI and ARAKI is silent on: wherein a size of the recess is equal to or greater than a particle diameter of each of the third members and is less than a double of the particle diameter.  
	However, because the claims of the instant application do not specify the particular function or benefit of the improvement recited in claim 7, the feature in question is deemed to be related merely to a minor variation of design choice for the shape/size of said recess. Since ARAKI teaches the condition of the movement restricting member (page 13), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ISHIHARA, TANIGUCHI and ARAKI to arrive the claimed invention. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that minor change in shape or size of a result effective object involves only routine skill in the art. It is further held that an obvious matter of engineering design choice is not patentably advanced.

ARAKI teaches: the third members are made of sand, plastic sphere, or ceramic sphere, etc. (page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ISHIHARA and TANIGUCHI to arrive the claimed invention by selecting a proper material for forming the  third members as a desired design choice, e.g., the third members are harder than the first member and softer than the second member, to arrive the claimed invention. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIANCHUN QIN/Primary Examiner, Art Unit 2837